s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 28, 2015

                                      No. 04-14-00116-CV

                                      Norris J. DEVOLL,
                                           Appellant

                                                v.

                                  Rebecca DEMONBREUN,
                                          Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-01296
                          Honorable Laura Salinas, Judge Presiding

                                         ORDER
       Appellant Norris J. DeVoll has filed a notice stating that he filed for relief under the
United States Bankruptcy Code on January 7, 2015. The notice states that the bankruptcy
proceeding is pending in the United States Bankruptcy Court for the Western District of Texas,
San Antonio Division, under Case No. 15-50122 G, styled In re: Norris J. DeVoll. Accordingly,
the appeal and all time periods are stayed from the date the bankruptcy petition was filed. See
TEX. R. APP. P. 8.2.

        It is therefore ORDERED that this appeal is ABATED. For administrative purposes, the
appeal will be treated as a closed case, unless and until it is reinstated in accordance with Rule
8.3 of the Texas Rules of Appellate Procedure.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court